IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 September 29, 2009
                                No. 08-50907
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

JESUS JOSE REYES,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 7:08-CR-85-ALL


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
      Jesus Jose Reyes appeals his conviction by jury for two counts of
knowingly possessing, passing, and uttering counterfeit obligations and
securities of the United States, in violation of 18 U.S.C. § 472, for which he
received concurrent 21-month terms of imprisonment. He contends that the
evidence is insufficient to support his convictions, more specifically, that there
was insufficient evidence to show his knowledge that the bills he possessed and



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50907

attempted to pass were counterfeit. This court reviews the claim “to determine
whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt,” accepting all reasonable inferences to
support the verdict. United States v. Infante, 404 F.3d 376, 384 (5th Cir. 2005)
(internal quotation marks and citations omitted).
      “To establish a violation of 18 U.S.C. § 472, the government must prove
that the defendant knew that the bills were counterfeit and that the defendant
intended to defraud when he negotiated the bills.” United States v. Acosta, 972
F.2d 86, 89 (5th Cir. 1992). A defendant’s intent to defraud and knowledge that
the bills were counterfeit may be proved through circumstantial evidence. See
United States v. Perez, 698 F.2d 1168, 1170 (5th Cir. 1983).
      Contrary to Reyes’ argument, there was sufficient evidence from which a
reasonable jury could conclude that he knew the bills he possessed were
counterfeit. The Government presented direct evidence in the form of Martinez’s
testimony, which established that he and Reyes discussed counterfeiting bills,
that Reyes agreed to having Martinez produce some counterfeit bills, that he
copied an original $50 bill of Reyes’ and returned the two copies and the original
to Reyes, and that, although he may have given Reyes additional counterfeit
bills in payment for a car wash, the $150 consisting of the original and two
counterfeit $50 bills was a separate transaction of which Reyes was fully aware.
The testimony was corroborated by the fact that Reyes was found with an
original, legitimate $50 bill and two counterfeit bills bearing the same serial
number as the legitimate bill, carried together in his back pocket, apart from the
stash of legitimate bills contained in his front pocket.
      Reyes challenges Martinez’s credibility. However, he makes no argument
that the testimony was incredible as a matter of law, and this court will not
disturb the jury’s credibility findings. See United States v. Freeman, 77 F.3d
812, 816 (5th Cir. 1996). To the extent that Reyes argues that, because the jury

                                        2
                                  No. 08-50907

must have discredited Martinez’s testimony as it concerned Agent Mundy’s
alleged trickery, it could not credit the other portions of Martinez’s testimony,
his argument is without merit. See United States v. Pruneda-Gonzalez, 953 F.2d
190, 196 n.9 (5th Cir. 1992) (internal citations omitted) (determining that a jury
is free to credit only certain portions of a witness’s testimony).
      Moreover, the Government presented other circumstantial evidence of
Reyes’ guilty knowledge, including the fact that he kept the counterfeit bills in
a separate stash of bills in his back pocket, that he paid Loera from money
retrieved from his back pocket, that he offered only the stash of legitimate bills
contained in his front pocket to officers for inspection, and that he attempted to
conceal and/or denied having any additional money on him aside from the
legitimate bills he offered for inspection. See Perez, 698 F.2d at 1170 (holding
that a defendant’s keeping counterfeit bills segregated from legitimate bills is
sufficient circumstantial evidence of guilty knowledge); see also United States v.
Gonzalez, 617 F.2d 104, 107 (5th Cir. 1979) (determining that a defendant’s
attempt to abandon or conceal counterfeit currency circumstantially establishes
guilty knowledge).
      The evidence was thus sufficient to support Reyes’ convictions.         See
Infante, 404 F.3d at 384. The district court’s judgment is AFFIRMED.




                                        3